Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 06/18/2021 is acknowledged.  Claims 17-37 are pending.  Claims 26-32 and 35-36 are withdrawn from consideration.  Claims 17-25, 33-34 and 37 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 06/18/2021 is acknowledged.  Claims 26-32 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/18/2021.  Claims 17-25, 33-34 and 37 of group 1 were elected in the reply filed on 06/18/2021.  Applicant elects the following species: Claim 18: SEQ ID NO:50; Claim 20: HERV-K108.
Applicant’s election with traverse of Group 1 claims 17-25, 33-34 and 37 in the reply filed on 06/18/2021 is acknowledged.  The traversal is on the ground(s) that Palacios et al. (US PGPUB 2007/0185025) does not disclose the peptides recited by claim 18 because claim 18 depends from claim 17 that recited that the ERV envelope protein comprises an ISD with mutations that render the ISD inactive.
In response to Applicant’s argument, the Examiner disagrees for the fact that claim 18 is dependent to claim 17, thus, any peptide sequences recited in claim 18 meets all of the limitations of claim 17.  The claim is written in the alternative so only one sequence is required to destroy unity of invention.   As stated in the restriction requirement dated 04/19/2021, Palacio et al. discloses the identical peptides sequences as claimed in present claim 18:
LQNRRGLBMLTAAQGGI (SEQ ID NO:17) (instant SEQ ID NO:5)
LQNRRGLDLLTAEKGGL (SEQ ID NO:22) (instant SEQ ID NO:3)
LQNRRALBLLTAERGGT (SEQ ID NO:32) (instant SEQ ID NO:4)

Therefore, the restriction is deemed proper and made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palacios et al. “Palacios” (US PGPUB 2007/0185025).    
The claims are directed to a nucleic acid molecule, wherein the nucleic acid molecule encodes an endogenous retrovirus (ERV) envelope protein or an immunogenic part thereof, wherein the ERV envelope protein or the immunogenic part thereof comprises an immunosuppressive domain (ISD), wherein the ISD comprises mutations that render the ISD inactive.
Regarding claims 17-20 and 37, Palacios discloses a method for modulating or suppressing an immune response of a subject, the method comprising administering to the subject peptides disclosed in Palacios et al. in an effective amount so as to suppress the immune response in the subject. In certain aspects, the subject suffers from an autoimmune disease. Para. [0016] discloses isolated 
LQNRRGLBMLTAAQGGI (SEQ ID NO:17) (instant SEQ ID NO:5)
LQNRRGLDLLTAEKGGL (SEQ ID NO:22) (instant SEQ ID NO:3)
LQNRRALBLLTAERGGT (SEQ ID NO:32) (instant SEQ ID NO:4)
YQNRLALDYLLAAEGGV (SEQ ID NO:74) (instant SEQ ID NO:6).  
	
Furthermore, Palacio discloses HERV-H_2q24.3 (SEQ ID NO:336) (instant claim 20 see Table 1 below) and (SEQ ID NO:335) (instant claim 19 one amino acid difference see Table 1 below) and SEQ ID NO:125 (HERV-K) (instant claim 37 see Fig. 2).

    PNG
    media_image1.png
    696
    713
    media_image1.png
    Greyscale


Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 21-25 and 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palacios et al. “Palacios” (US PGPUB 2007/0185025) in view of Ertl et al. “Ertl” (US PGPUB 2014/0248305).  The teachings of Palacios are outlined above and incorporated herein. 
Regarding claims 21-24 and 33, Palacios discloses the nucleic acid molecule of the present invention but does not teach an adenoviral vector comprising the nucleic acid molecule.
Ertl, however, discloses in Para [0010] replication-incompetent adenovirus vectors that are particularly useful when an antigenic protein is toxic to cell machinery upon expression by the vector. For example, the disclosed replication-incompetent adenovirus vectors carrying a coding sequence for HIVgp140 can be readily rescued, express the gp140 protein, and remain stable after 12 serial passages. In Para it is disclosed that the antigenic protein is all or an antigenic portion of an HIV-1 envelope protein. In some embodiments, the antigenic protein is all or an antigenic portion of an HCV envelope protein. In some embodiments, the antigenic protein is all or an antigenic portion of a protein of M. tuberculosis. In some embodiments, the antigenic protein is all or an antigenic portion of a protein of Plasmodium (e.g., P. falciparum).  Para. [0012] shows that the antigenic protein is all or an antigenic portion of a protein of an infectious eukaryotic organism, such as a Plasmodium (e.g., Plasmodium falciparum, Plasmodium vivax, Plasmodium ovale, Plasmodium malariae Plasmodium diarrhea), and fungi such as Candida (e.g., Candida albicans), Aspergillus (e.g., Aspergillus fumigatus), Cryptococcus (e.g., Cryptococcus neoformans), Histoplasma (e.g., Histoplasma capsulatum), Pneumocystis (e.g., Pneumocystis jirovecii), and Coccidioides (e.g., Coccidioides immitis).  Para [0013] discloses that the antigenic protein is all or an antigenic portion of a protein of an infectious virus, such as an influenza virus, retrovirus (e.g., HIV, Rous Sarcoma Virus (RSV), human endogenous retrovirus K (HERV-K)), human endogenous retrovirus K (HERV-K), papillomavirus (e.g., human papilloma virus), picornavirus (e.g., Hepatitis A, Poliovirus), hepadnavirus (e.g., Hepatitis B), flavivirus (e.g., Hepatitis C, Yellow Fever virus, Dengue Fever virus, Japanese encephalitis virus, West Nile virus), togavirus (e.g., chikungunya virus, Eastern equine encephalitis (EEE) virus, Western equine encephalitis (WEE) virus, Venezuelan equine encephalitis (VEE) virus,), herpesvirus (e.g., Cytomegalovirus), paramyxovirus (Parainfluenza virus, Pneumonia virus, 
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate a nucleic acid molecule as taught by Palacios whereby it is incorporated into an adenoviral vector as taught by Ertl.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge of Ertl that Para [0010] replication-incompetent adenovirus vectors that are particularly useful when an antigenic protein is toxic to cell machinery upon expression by the vector and that Ertl discloses the use of the vector for HERV-K (Para [0013).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 25, exchanging the signal peptide of the adenoviral vector is not inventive and considered routine and obvious to one of ordinary skill in the art.  The substitution of a signal peptide for another in an adenoviral vector is a routine molecular technique used by one of ordinary skill in the art.
	Regarding claim 34, the nucleic acid molecule having an operative linker of p2A is not inventive and considered routine and obvious to one of ordinary skill in the art.  Absent unexpected results, the incorporation of a p2A linker is a routine molecular technique used by one of ordinary skill in the art.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648